Case 2:10-cr-00002-JPJ Document 691 Filed 01/13/21 Page 1 of 2 Pageid#: 2979




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                        BIG STONE GAP DIVISION

 UNITED STATES OF AMERICA                           )
                                                    )
                                                    )      Case No. 2:10CR00002-007
                                                    )
 v.                                                 )               OPINION
                                                    )
 CREED LOGSDON,                                     )      By: James P. Jones
                                                    )      United States District Judge
                    Defendant.                      )

       Creed Logsdon, Defendant Pro Se.

       The defendant, proceeding pro se, has filed a motion seeking relief under 28

U.S.C. § 2255. For the reasons stated, and after review of the motion and the record

of prior proceedings, I will dismiss the § 2255 motion on preliminary review. See

Rule Governing Section 2255 Proceedings 4(b).

       The defendant was sentenced by this court on April 1, 2020, to a term of time

served after revocation of his supervised release. He was also placed on a term of

supervised release of two years. J., Apr. 1, 2020, ECF No. 678.1

       To state a viable claim for relief under § 2255, a defendant must prove: (1)

that his sentence was “imposed in violation of the Constitution or laws of the United


       1
          On October 2, 2020, an arrest warrant was issued for Logsdon by this court for
violating a condition of his supervision by being arrested by state authorities for drug
possession and obstructing justice. He is presently in state custody in connection with those
state charges.
Case 2:10-cr-00002-JPJ Document 691 Filed 01/13/21 Page 2 of 2 Pageid#: 2980




States”; (2) that “the court was without jurisdiction to impose such sentence”; or (3)

that “the sentence was in excess of the maximum authorized by law, or is otherwise

subject to collateral attack.” 28 U.S.C. § 2255(a).

      Logsdon claims that his sentence was excessive because adding his time

served of two and half months, plus four months home confinement, long with two

years supervision, exceeds the maximum. His claim is frivolous. The maximum

sentence of imprisonment was 24 months and the maximum term of supervision was

life. Home confinement is simply a term of supervision. No part of his sentence

had any relation to how much further time was left on his prior period of supervised

release.

      For these reasons, the § 2255 motion will be dismissed. A separate final order

will be entered.

                                               DATED: January 13, 2021

                                               /s/ JAMES P. JONES
                                               United States District Judge




                                         -2-
